  Case 20-20210      Doc 17        Filed 02/27/20 Entered 02/27/20 11:29:14      Desc Main
                                     Document     Page 1 of 2




Mark S. Middlemas, USB No. 9252
Brigham J. Lundberg, USB No. 12583
LUNDBERG & ASSOCIATES, PC
3269 South Main Street, Suite 100
Salt Lake City, UT 84115
(801) 263-3400
(801) 263-6513 (fax)
ECFmailDistGroup@Lundbergfirm.com

Attorneys for Freedom Mortgage Corporation
L&A Case No. 20.76317.1

                     IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                   Central Division


In re:                                             Bankruptcy No. 20-20210 KRA

Kyle Blaine Jackson and AmberLee Marie             (a Chapter 13 case)
Jackson,
                                                   Filed Electronically
                                        Debtors.

                                   APPEARANCE OF COUNSEL


         Lundberg & Associates, PC enters an appearance on behalf of Freedom Mortgage

Corporation ("Creditor"), a secured creditor in the above-referenced bankruptcy. Please add the

following to the mailing matrix:

                                       Mark S. Middlemas
                                       Lundberg & Associates, PC
                                       3269 South Main Street, Suite 100
                                       Salt Lake City, UT 84115
  Case 20-20210       Doc 17     Filed 02/27/20 Entered 02/27/20 11:29:14           Desc Main
                                   Document     Page 2 of 2




       DATED: February 27, 2020.

                                              LUNDBERG & ASSOCIATES, PC


                                              By /s/Mark S. Middlemas
                                              Mark S. Middlemas
                                              Attorneys for Creditor


     CERTIFICATE OF SERVICE – BY NOTICE OF ELECTRONIC FILING (CM/ECF)

       I certify that, on February 27, 2020 I electronically filed the foregoing Appearance, with

the United States Bankruptcy Court for the District of Utah by using the CM/ECF system. I

further certify that the parties of record in this case, as identified below, are registered CM/ECF

users and will be served through the CM/ECF system:

                               David L. Fisher
                               Fisher Law Group PLLC
                               fisherlawllc@lawyer.com
                               ECF
                                       Attorney for Debtors

                                              /s/Mark S. Middlemas
                                              Mark S. Middlemas




                                                2
